In the Missouri Court of Appeals

Eastern District
WRIT DIVISION SEVEN
STATE OF MISSOURI, ex rel., ) No. ED104542
JENNIFER M. JOYCE, Circuit Attorney )
for the City of St. Louis, )
)
Relator, )
)
vs. ) Writ of Mandalnus
) Circuit Court of the City of St. Louis
THE HONORABLE MICHAEL K. )
MULLEN, Circuit Judge, Twenty- )
Seeond Judicial Circuit, )
)
Respondent. ) FILED: Decelnber 6, 2016

Relator, the Circuit Attorney for the City of St. Louis (“Circuit Attorney”), filed a
Petition for Writ of Mandamus along With Suggestions in Support asking this Court to order
Respondent, the Honorable Michael K. Mullen (“the Circuit Court”), to find Rule 25.03l
unconstitutional or to order the Circuit Court to grant the Circuit Attorney’s Motion for
Protective Order to restrict the discovery by defense counsel of personal identifying Witness
information in numerous underlying criminal cases. The Petition for Writ of Mandamus in this
proceeding mirrors petitions for writs of mandamus filed by the Circuit Attorney With this Court

in other cases,2 in which the Circuit Attorney raises identical issues. This Petition for Writ of

 

1 All rule references are to Mo. R. Crim. P. (2016).

2 The other cases in which the Circuit Attorney filed similar petitions for writs of mandamus are ED104226,
ED104227, ED104228, ED104229, ED104230, ED104232, ED104233, ED104234, ED104235, ED104236,
ED104237, ED104239, EDlO424U, and EDl()424l.

 

Mandamus involves one hundred and nine cases for which hearings were held iii cmnera by the
Circuit Court. The Circuit Court granted the requested protective orders in some cases and
denied the request in others. In each of the one hundred and nine cases, the Circuit Court
ordered the removal of social security numbers from the police reports or other discovery the
Circuit Attorney was required to produce.

Because Rule 25.03 does not violate the constitutional rights of victims of crimes as
guaranteed under Article I, Section 32(1)(6) of the Missouri Constitution, and because the
Circuit Court did not abuse its discretion when denying or granting in part the Circuit Attorney’s
motions for protective orders, we quash the preliminary order in part. However, because the
Circuit Court misinterpreted the scope of disclosure required by Ru|e 25.03, we make the
preliminary order permanent in part.

Backgrouml

The record before us shows that the defendants in the underlying criminal cases made
written discovery requests pursuant to Rule 25.()3(A), which required the Circuit Attorney to
disclose the names and last known addresses of any person whom the State intended to call as a
witness, together with his or her written or recorded statements Ruie 25.03. The Circuit
Attorney objected to providing identifying information of witnesses other than their names.
Specificaliy, the Circuit Attorney objected to providing the last known addresses, social security
numbers, phone numbers, and dates of birth of the victim or any witness, and filed motions for
protective orders under Rule 25.11 asking that the Circuit Court deny the defendants’ requests
for the disclosure of this personal information

The Circuit Court conducted a separate hearing in each of the one hundred and nine cases

that are the subject of the Circuit Attorney’s Petition for Writ of Mandamus. The Circuit Court

 

provided the Circu it Attorney the opportunity to present evidence of good cause as to why the
Circuit Court should issue a protective order pursuant to Rule 25.11. In fifty-seven cases the
Circuit Court made a finding of good cause, and granted one of the alternative remedies
suggested in the Circuit Attorney’s Motion for Protective Order. In these fifty-seven cases, the
Circuit Court issued orders for the Circuit Attorney to provide defense counsel with the last
known addresses of endorsed witnesses and an unredacted copy of the police report, for the
defense counsel’s use only. The unredacted police report contained personal information of the
victims and witnesses, including social security numbers, phone numbers and/or birth dates. The
Circuit Court also ordered that the defendants in each case be provided with a copy of the police
report that redacted the identifying personal information of the victim or any witness. In the
remaining fifty~two cases the Circuit Court made a finding that the Circuit Attorney failed to
establish the good cause required under Rule 25.1 l and denied the motions for protective order.

The Circuit Court later ordered that all social security numbers be removed from any
discovery provided to defense counse|, even in those cases where the Circuit Court had
previously denied the Motion for Protective Order or ordered the Circuit Attorney to provide
defense counsel with an unredacted copy of the police report for counsel’s use oniy. The Circuit
Court further supplemented its prior rulings by ordering that no identifying information for a St.
Louis Metropoiitan Police Off`rcer, EMS worker or corrections officer other than DSN, age,
office address and phone number be disclosed to the defendants, even if the motion for protective
order previously was denied.

The Circuit Attorney Seeks mandamus asking that we order the Circuit Court to hold Rule
25.03 an unconstitutional violation of the rights of crime victims to the extent the ruie requires

disclosure of identifying personal information of crime victims and witnesses. Alternatively, the

 

Circuit Attorney requests that we order the Circuit Court to find that good cause exists for the
entry of a protective order and issue the protective orders requested in the underlying criminal
cases.3
On November 15, 2016, this Court issued an opinion in a companion case, M

Missouri ex rel. Jennifer M. Jovce, Circuit Attornev for the Citv of St. Louis vs. The Honorable
Michael K. Mullen, Circuit Judge, Twentv-Second Judiciai Circuit, ED104226, 2016 WL
6750530 (“M”). As explained in that opinion, the discretionary writ of mandamus is
appropriate “to prevent the forced disclosure of information during discovery, particularly when

the information is protected by statute, rule or privilege.” Joyce I, 2016 WL 6750530, at *2

(quoting State ex rel. White v. Grav. 141 S.W.Bd 460, 463 (Mo. App. W.D. 2004)).

 

in loy_c_e_i, this Court held that Rule 25.03 is constitutional and does not violate the
protections granted to crime victims under Article i, Section 32(1)(6) of the Missouri
Constitution. 2016 WL 6750530, at *3. This Court’s reasoning for upholding the
constitutionality of Rule 25.03 is weil articulated in wl We see no reason to depart from the
constitutional holdings of that opinion.

We are left then to consider the Circuit Attorney’s request that we order the Circuit Court
to grant the motions for protective order in the underlying criminal cases and allow the Circuit
Attorney to withhold the personal identifying information of the victim or any witness from
discovery the Circuit Attorney is required to produce under Rule 25.03. Our review of the record
shows that the Circuit Court thoroughly reviewed each of the underlying cases to determine if

good cause existed to warrant a protective order under Rule 25.11. in particular, the Circuit

 

3 Upon motion of the Circuit Attorney, this Court has modified the preliminary order previously entered on several
occasions to dismiss certain underlying cases from the writ proceeding because the cases had been resolved by entry
of a guilty plea, Nolle Prosequi orjuiy trial. The Petition for Writ of l\/iandamus previously has been dismissed as to
these cases, which are identified in the appendix attached lrereto.

4

 

Court considered the evidence presented by the parties. In a majority of the cases, the Circuit
Court granted the Circuit Attorney’s l\/iotion for Protective Order and granted a measure of the
relief requested Even in those cases where the Motion for Protective Order was denied, the
Circuit Court subsequently amended its initial order to prohibit the disclosure of all social
security numbers, as well as identifying information for police officers, first responders and
correctional officers. The record reveals that the Circuit Court engaged in a careful and thorough
review of the individual facts presented in each case before deciding whether good Cause did or
did not exist to require the issuance of a protective order and that the order issued was
appropriate The record is void of any facts or evidence to suggest that the Circuit Court’s
findings as to good cause or the lack thereof was arbitrary, capricious or in any way an abuse of
discretion.

However, even though the Circuit Court did not abuse its discretion in its consideration
as to whether good cause existed to support the grant of a protective order restricting the
information to be disclosed under Rule 25.03, we agree with our colleagues in J_oyLl that the
Circuit Court misinterpreted the scope of disclosure required by Rule 25.03 when it declined to
protect the disclosure of the birth dates or phone numbers of the victims or witnesses As clearly
explained in J_oMI, Rule 25.03 requires the disclosure of the last known addresses of any
witness the State intends to call at a hearing or trial, together with his or her written or oral
statements or memoranda reporting or summarizing his or her statements 2016 WL 6750530, at
*5. Rule 25.03 clearly requires the Circuit Attorney to produce the last known addresses of
witnesses There is no basis in the law for routinely withholding such information However, as
noted in M, Rule 25.03 does not require the disclosure of personal identifying information

other than the last known address 2016 WL 6750530, at *5. The rule does not mandate the

 

discovery of phone numbers, social security numbers, birth dates or other identifying
information, exclusive of a last known address A more expansive interpretation of Rule 25.03 is
erroneous We see no need to repeat in this opinion the reasoning for this holding, which is
thoroughly expressed in .l_oyLI. We also note that the Circuit Court seemingly acknowledged
this interpretation of Rule 25.03 when it amended its original rulings to preclude the disclosure
of any social security numbers as well as certain identifying information for police officers EMS
workers or corrections officers

We also agree with the holding in J_Qy_ce_l that the inclusion of personal information
within a police report or other document does not constitute a witness statement subject to
disclosure under Rule 25.03. 2016 WL 6750530, at *5-6. Again, the basis for this holding is
thoroughly explained in lgg§l, and we see no benefit to the parties in repeating that analysis
here. As noted in J_oy_ce__l_, a defendant retains the ability to petition the Circuit Court for the
disclosure of personal identifying information of any witness under Rule 25.04 should the
defendant deem such information important to the defense of the charges brought against him or
her. 2016 WL 6750530, at *6. Upon a showing of good cause by the defendant, the Circuit

Court has the authority to order the Circuit Attorney to disclose strch information.
Conclusion

The Circuit Court did not err in finding the absence of any constitutional conflict between
Rule 25.03 and Article l, Section 32(1)(6) of the Missouri Constitution, The Circuit Court
properly exercised its discretion in conducting hearings on the motions for protective orders and
making its finding that good cause either existed or did not exist to warrant the issuance of a
protective order, However, because the Circuit Court’s expansive interpretation of Rule 25.03

was error, our preliminary order in mandamus is made permanent in part and quashed in part.

 

The Circuit Court shall order the Circuit Attorney to disclose the last known addresses of all
witnesses, but the Circuit Court shall not order the Circuit Attorney to disclose the phone
numbers and dates of birth of any victim or witness contained in the police reports or other

documents requested by any defendant as discovery under Rule 25.03.

w nwa/iata

Krlnrr s. oDEN`wALD, residing Judge

Philip M. Hess, J., concurs
Robert M. Clayton, III, J., concurs

 

The State filed its Petition for Writ of Mandamus on the following one hundred and nine cases:

1222-CR00322-01
1422~CR04501-01
1522-CR03438-01
1522-CR04135-01
1522-CR04610-01
1522~CR0436l-OI
1522-CR05470-01
1622-CR001 19-01
1622-CR00212-01
1622-CR00256-01
l622-CR00351-01
1622-CR00373-01
l622-CR0041 6-01
1622-CR00496-01
1622-CR00585-01
l622-CR00712-0i
l622-CR00745-01
l622-CR00790-01
1622-CR00823-01
l622-CR00896-0}
1622~CR00980-01
1622-CR01026-01
1622-CR01088-01
1622-CR01141-01
1622-CR01157-0l
l622-CR01 3 l 7-01
l622-CR01448

l622-CR02117

We have already dismissed the following twenty-five cases from this writ proceeding upon motion by the

parties:

1222~CR00322-01
l522-CR04816-01
l622-CR00368-01
i622-CR00572-01
1622-CR00742-01
l622-CR00996~01
l622-CR01156~01

Accordingly, this Opinion applies to the remaining eighty-four cases, including the nine cases listed below that

1422-CR02558-01
1522-CR01263-01
1522-CR03835-01
1522-CR04245~01
1522-CR04714~01
1522-CR05090~01
1522-CR05475-01
1622-CR00158-01
1622~CR00215-01
i622-CR00305-01
l622-CR00356-01
1622-CR00374-01
l622-CR00425-01
1622-CR00556-01
1622-CR00649-01
l622~CR00714-01
1622-CR00746-0i
l622-CR00817-01
1622-CR00364-01
l622-CR00940-0i
1622-CR00996-01
1622-CR01029-01
1622-CR01121-01
i622-CR01146-0l
1622-CR01165-01
1622-CR01323-01
1622-CR01508-0i

1422-CR03641-01
l622-CR00015~01
1622-CR00381-01
l622-CR00649~01
1622-CR00746-01
l622-CR01003~01

Appendix

i422-CR03192-01
1522-CR017I4~01
1522-CR03983-01
1522-CR04313-01
1522-CR04744-01
1522-CR05387-01
1522-CR05493-01
1622-CR0017l-01
1622-CR0023 8~01
1622-CR00306-01
1622-CR00363-01
l622-CR00381~01
l622-CR00446-01
l622-CR0056S-01
1622~CR00655~01
1622-CR00742-01
1622-CR00772-Ul
l 622-CR00819-01
1622-CR00874-01
l622-CR0094 1-01
l622-CR01008-01
l622-CR01031-01
1622-CROi 127-01
1622-CR01 147~01
1622~CR01215~01
l622-CR01333-01
i622-CR01553

i522-CR04135-01
1622-CR002 l 5-01
1622-CR00483-01
1622-CR00655-01
l622-CR00877-Oi
1622-CR01 127-01

l422-CR03641~01
1522-CR02942-01
1522-CR04013-Ol
1522-CR04414-01
1522~CR04816-01
1522-CR05409-01
1622~CR00015-01
l622~CR00]79-01
l622-CR00253~01
1622-CR00315-01
1622-CR00368-01
1622-CR00406-01
1622 -CR00483-01
l622-CR00572-01
i622-CR00666-01
1622~CR00744-01
1622~CR00775-0l
i622-CR00821~01
1622-CR00877-01
1622-CR00951~01
1622~CR01025-01
1622-CR01041-01
1622-CR01128~01
l622-CR01156-01
1622-CR0l 269-01
1622“CR01359-01
1622~CR01859-01

1522-CR04245-01
1622-CR00356-01
1622~CR00556-01
1622-CR00714~01
1622~CR00980-01
l622-CR01141»01

have been resolved by the parties, but have not yet been dismissed from this proceeding:

1522-CR03983-01
1622-CR00416-01
1622-CR01859-01

l 522-CR05090-01
1622-CR01088-0l

1522-CR05475-01
1622~CR01146-01

1622-CR00171»01
l622-CR01269-01